Matter of Richmond v Kurtz (2018 NY Slip Op 08137)





Matter of Richmond v Kurtz


2018 NY Slip Op 08137


Decided on November 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2018-11741	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Eric Richmond, petitioner,
vDonald Scott Kurtz, etc., et al., respondents. Eric Richmond, Brooklyn, NY, petitioner pro se.


Barbara D. Underwood, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondents.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Honorable Donald Scott Kurtz, a Justice of the Supreme Court, Kings County, to re-hear oral argument of a motion in an action entitled P.B. #7, LLC v 231 Fourth Avenue Lyceum, LLC , pending in that court under Index No. 10035/08, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Legal Aid Socy. of Sullivan County, Inc. v Scheinman , 53 NY2d 12, 16). The petitioner failed to demonstrate a clear legal right to the relief sought.
MASTRO, J.P., ROMAN, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court